Per Curiam : A rehearing having been granted in the case for the purpose of permitting the mode in which the account should be stated to be again brought to the consideration of the court, we have again examined the questions involved, and the opinion of a former term will still stand as the opinion of the court, subject to the following modification: The Superior Court, in stating the account, will direct the master to allow to Maher & Kelly a credit on the balance due Bull for one-third of all the debts and liabilities of the firm at the time of the commencement of this suit, if such debts and liabilities grew out of matters as to which the Superior Court shall deem Bull to be justly chargeable. He is not, however, to be charged with any part of the damages which Maher & Kelly may have paid for non-delivery of coal according to their contracts. To allow them contribution for such damages would be to allow them to take advantage of their own wrong. Their inability to deliver coal upon their contracts must be attributed to their failure to keep their covenants in their articles of co-partnership with Bull, and to their fraudulent sale of their stock of coal to Roberts. Decree reversed.